

117 S2549 IS: Mapping Housing Discrimination Act
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2549IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Smith (for herself, Mr. Brown, Mr. Van Hollen, Ms. Warren, Mr. Menendez, Mr. Sanders, Mr. Casey, Ms. Klobuchar, Mr. Wyden, Mr. Blumenthal, Mr. Heinrich, Mr. Murphy, Mr. Padilla, and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize a grant program for educational institutions to analyze, digitize, and map historic records relating to housing discrimination, and for other purposes.1.Short titleThis Act may be cited as the Mapping Housing Discrimination Act.2.PurposeThe purpose of this Act is to support—(1)efforts by educational institutions to conduct primary analysis and digitization of historic housing discrimination patterns between 1850 and 1988;(2)efforts by local governments to digitize property deeds and other historic records relating to housing discrimination; and(3)the creation of a national, publicly available database of local records of housing discrimination patterns between 1850 and 1988.3.Grant program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity—(A)means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and(B)includes a minority-serving institution.(2)Historic housing discrimination recordThe term historic housing discrimination record means—(A)a deed or other historic property record originating between 1850 and 1988 in which there is evidence of housing discrimination, which may include—(i)a racial covenant or other provision in a property deed that was legally enforceable on the date on which the racial covenant or other provision was written; or(ii)racially restrictive language in any agreement entered into by the developer of a subdivision, a neighborhood association, a real estate operator, or a group of property owners; or(B)a State law, a local ordinance, or a document that presents evidence of a State law or local ordinance, that—(i)originated between 1850 and 1988; and(ii)permitted housing discrimination.(3)JurisdictionThe term jurisdiction means—(A)a political subdivision of a State; or(B)the District of Columbia.(4)Mapping projectThe term mapping project means a project performed with a grant awarded under subsection (b)(1).(5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(6)OfficeThe term Office, except as otherwise specified, means the Office of Policy Development and Research of the Department of Housing and Urban Development.(7)Office of Fair Housing and Equal OpportunityThe term Office of Fair Housing and Equal Opportunity means the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development.(8)StateThe term State means any State of the United States.(b)Mapping projects(1)In generalThe Office may award grants on a competitive basis to eligible entities for the purpose of performing projects for analyzing, digitizing, and mapping the historic housing discrimination records of not less than 1 jurisdiction.(2)Duration and amount(A)DurationThe duration of a mapping project shall be not more than 3 years.(B)AmountIn determining the amount of a grant under this section, the Office shall consider—(i)the size of the jurisdiction or jurisdictions that are the focus of the mapping project; and(ii)the estimated duration of the mapping project included in the application of an eligible entity under paragraph (3)(B)(ii).(3)Applications(A)In generalAn eligible entity desiring a grant under this section shall submit to the Office an application at such time, in such manner, and accompanied by such information as the Office may require.(B)ContentsAn application submitted by an eligible entity under this paragraph shall include a description of—(i)each jurisdiction that will be the focus of the mapping project;(ii)the estimated duration of the mapping project;(iii)any necessary partnership with a jurisdiction to digitize and collect historic housing discrimination records, including any—(I)memorandum of understanding entered into by the eligible entity and the jurisdiction; or(II)compensation given to the jurisdiction to aid in document digitization efforts;(iv)the methodology that the eligible entity will use to—(I)review documents for racial covenants or racially restrictive language;(II)compile historic housing discrimination records; and(III)create a spatial dataset of historic housing discrimination records;(v)any research the eligible entity has already conducted on historic housing discrimination records in a jurisdiction that will be a focus of the mapping project; and(vi)if the eligible entity has conducted any research described in clause (v), a plan for coordinating that research with research the eligible entity will perform during the mapping project.(4)Project requirementsAn eligible entity that performs a mapping project shall—(A)use the data standards developed under paragraph (6) to create and maintain a dataset relating to historic housing discrimination records; and(B)upon the completion of the mapping project, submit to the Office—(i)the dataset required under subparagraph (A); and(ii)with respect to the dataset required under subparagraph (A)—(I)raw data relating to the dataset;(II)metadata that describes—(aa)the methodology of the eligible entity in creating the dataset; and(bb)the dataset; and (III)any other information relevant to the creation of the dataset.(5)Use of fundsAn eligible entity may use funds from a grant under this section to—(A)confer with other educational institutions or other entities conducting research on historic housing discrimination patterns to develop and adopt best practices for—(i)coordination with jurisdictions;(ii)data collection;(iii)the involvement of volunteer researchers in mapping projects; and(iv)the creation of spatial datasets of historic housing discrimination records;(B)compensate jurisdictions to aid in the digitization of local property deeds or other records;(C)develop or purchase digital tools to identify racial covenants in digitized property deeds or other records;(D)create a spatial dataset of historic housing discrimination records; and(E)make the submission required under paragraph (4)(B).(6)Data standards(A)In generalNot later than 1 year after the date of enactment of this Act, the Office, in coordination with the Office of Fair Housing and Equal Opportunity, shall establish a set of uniform data standards for the analysis, digitization, and mapping of historic housing discrimination records with which eligible entities performing mapping projects shall comply.(B)MetadataThe set of uniform data standards established under subparagraph (A) shall include guidance for the creation of the metadata required under paragraph (4)(B)(ii)(II).(C)InputIn developing the uniform data standards under subparagraph (A), the Office shall seek input from educational institutions or other entities conducting research on historic housing discrimination patterns.(D)Third party proposal(i)In generalThe Office may award a grant to, or enter into a contract with, a non-Federal entity on a competitive basis for the purpose of proposing the uniform data standards required to be established under subparagraph (A).(ii)InputA non-Federal entity that proposes uniform data standards under clause (i) shall seek input from the entities described in subparagraph (C).(7)National database(A)In general(i)CreationSubject to clause (ii), the Office shall use the data submitted by eligible entities under paragraph (4)(B) to create a national database of historic housing discrimination records.(ii)Optional 6-month delayAt the request of an eligible entity, the Office shall wait to add data submitted by the eligible entity under paragraph (4)(B) to the national database created under clause (i) of this subparagraph until the date that is 180 days after the date on which the eligible entity submitted the data.(B)Public availability(i)In generalThe Office shall make the database created under subparagraph (A) publicly available at no cost on the website of the Office.(ii)Other informationAt the request of any individual, the Office shall provide the individual with the information submitted by an eligible entity under paragraph (4)(B)(ii).(C)Optional additionsThe Office may import Federal data relating to historic housing discrimination records into the national database created under subparagraph (A).(8)DigitizationIf an eligible entity compensates a jurisdiction for the purpose of digitizing local property deeds or other records with funds from a mapping project, the jurisdiction shall make those deeds and records publicly available at no cost.(c)Reports(1)Project reportNot later than 180 days after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the mapping project, an eligible entity performing a mapping project shall submit to the Office a report on the status of the mapping project, which shall include information on the progress of the eligible entity—(A)in community outreach and engagement, including whether volunteers are involved in the mapping project;(B)on any necessary collaboration with a jurisdiction for the purpose of digitizing historic housing discrimination records;(C)on data collection and identification of historic housing discrimination records relating to racial discrimination;(D)on data collection and the identification of historic housing discrimination records that suggest a pattern of discrimination against individuals with any protected characteristic other than race; and(E)on the creation of the dataset required under subsection (b)(4)(A).(2)Report to CongressNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 3 years thereafter, the Office shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes—(A)information relating to—(i)the status of the grant program established under subsection (b), including a list of the ongoing and completed mapping projects and the jurisdictions that are the focus of those mapping projects;(ii)the status of the national database required under subsection (b)(7); and(iii)any research the Office or the Secretary of Housing and Urban Development performs with information from the national database required under subsection (b)(7); and(B)an addendum from the Office of Fair Housing and Equal Opportunity that details—(i)the involvement of the Office of Fair Housing and Equal Opportunity in the grant program established under subsection (b), including any coordination with the Office of Policy Development and Research of the Department of Housing and Urban Development; and(ii)how the grant program established under subsection (b) relates to—(I)the mission of the Office of Fair Housing and Equal Opportunity to enforce the Fair Housing Act (42 U.S.C. 3601 et seq.); and(II)any ongoing work of the Office of Fair Housing and Equal Opportunity.(d)Authorization of appropriationsThere are authorized to be appropriated to the Office—(1)$5,000,000 for each of fiscal years 2022 through 2031 to award grants under subsection (b); and(2)$750,000 for each of fiscal years 2022 through 2031, to remain available until expended, for costs associated with carrying out the requirements of this Act.